DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
No new grounds of rejection are set forth below.  Thus, the following action is made final.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
Claim Rejections - 35 USC § 102

Claim(s) 24-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abad (WO 2015/091921, please refer to US 2016/0319115 for English language equivalent and mapping).
The rejection is adequately set forth in paragraph 3 of the Office Action mailed on February 24, 2022 and is incorporated here by reference.
Double Patenting
Claims 24-46 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 9,822,247. 
The rejection is adequately set forth in paragraph 5 of the Office Action mailed on February 24, 2022 and is incorporated here by reference.
Claim 24-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,369,842 in view of Abad (WO 2015/091921, please refer to US 2016/0319115 for English language equivalent and mapping).
The rejection is adequately set forth in paragraph 6 of the Office Action mailed on February 24, 2022 and is incorporated here by reference. 
Claims 24-46 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,435,544. 
The rejection is adequately set forth in paragraph 7 of the Office Action mailed on February 24, 2022 and is incorporated here by reference.

Response to Arguments
Applicant's arguments filed May 24, 2022 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  Referring to MPEP 2121.01, applicants argue that the disclosure does not enable a skilled artisan to make or use the composition as there is no enabling disclosure.  Applicant’s cite Elan Pharm., Inc. v. Mayo Found. For Med. Educ. & Research, 346 F.3d 1051, 1054, 68 USPQ2d 1373, 1376 (Fed. Cir. 2003).
Examiner’s response: The examiner has considered the referenced section of the MPEP as well as the cited case law and has found applicant’s argument of prior art Abad not having an enabling disclosure not persuasive.  The examiner has noted that Abad discloses each and every element of the claim and does enable on skilled in the art to make the anticipating subject matter (please see mapping above).  
Applicant’s argument:  Abad teaches in Table 1 and 3 examples which are outside the claimed range.
Examiner’s response:  While Abad may not exemplify a PPE within the claimed range, nonetheless, it does not obviate the teaching within the body of the specification that the PPE molecular weight ranges from 700 to 2500 ([0096]).  This is taught with sufficient specificity to render the above rejection anticipatory.
Applicant’s argument:  Abad is entirely silent on the methods of preparation of polyphenylene ether resins which fall within pending independent claim 24.  Therefore, Abad’s disclosure is insufficient to allow a skilled artisan to make the presently claimed composition without undue experimentation. 
Examiner’s response:  The examiner has noted that Abad discloses each and every element of the claim and does enable on skilled in the art to make the anticipating subject matter (please see mapping above).  The preparation of the polyphenylene ether resins are not within the scope of the claimed invention.
Applicant’s argument:  Applicant traverses the double patenting rejection as no allowable subject matter has yet been identified.
Examiner’s response:  Applicant’s traversal is noted and the double patenting rejections are maintained and set forth above until allowable subject matter is identified.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764